DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the amendment filed 4/21/2022 in which claims 2-4, 8, and 12 were amended and claims 21-26 were added.
Claims 1-12 and 19-26 are pending and presented for examination.

Election/Restrictions
Claims 1-5, 7-8, 10-12, and 19-26 are allowable over the prior art. The restriction requirement among Species I-III and between Inventions I and II, as set forth in the Office action mailed on 11/29/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 11/29/2021 is partially withdrawn.  Claims 6 and 9, directed to Species II and III are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, the restriction requirement between Inventions I and II remains in effect.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Blayne Green (Reg. No. 56198) on 29 April 2022.

The application has been amended as follows: 

In claim 6, line 1, “The apparatus” is amended to read –The device–.

Allowable Subject Matter
Claims 1-12 and 19-26 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
As to claim 1: the prior art of record fails to teach in combination a device comprising a second plate on the first plate, the second plate comprising a third sidewall laterally beyond the second sidewall and above the Il-N material by a second distance, greater than the first distance; and a source structure and a drain structure on opposite sides of the gate electrode, the source and drain structures each comprising a second III-N material, and including all limitations.
As to claim 19: the prior art of record fails to teach in combination a system comprising a second plate on the first plate, the second plate comprising a third sidewall laterally beyond the second sidewall and above the Il-N material by a second distance, greater than the first distance; and a source structure and a drain structure on opposite sides of the gate electrode, the source and drain structures each comprising a second III-N material, and including all limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C NICELY whose telephone number is (571)270-3834. The examiner can normally be reached Monday-Friday 7:30 am - 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOSEPH C. NICELY
Primary Examiner
Art Unit 2813



/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813